IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTONIO SIERRA,               :             No. 27 WAP 2016
                              :
             Appellant        :             Appeal from the Order of the Court of
                              :             Common Pleas of Erie County dated July
                              :             26, 2016 at No. 10808-2016
        v.                    :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Appellee         :


                                       ORDER


PER CURIAM


      AND NOW, this 1st day of November, 2016, the Notice of Appeal is QUASHED.

The Application for Relief, Application to Proceed In Forma Pauperis, and Pro Se Notice

to be Heard Before a Judge are DISMISSED AS MOOT.